Electronically Filed
                                                         Supreme Court
                                                         SCWC-29581
                                                         24-JAN-2013
                                                         02:54 PM

                             SCWC-29581


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                             DARIA BRUCE,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29581; CR. NO. 06-1-0018)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)


          Petitioner/Defendant-Appellant Daria Bruce’s

application for writ of certiorari, filed December 28, 2012, is

hereby rejected.

          DATED:    Honolulu, Hawai'i, January 24, 2013.

                                        /s/ Mark E. Recktenwald

Michael Jay Green

for the petitioner                      /s/ Paula A. Nakayama


                                        /s/ Simeon R. Acoba, Jr.

Tracy Murakami

for the respondent                      /s/ Sabrina S. McKenna


                                        /s/ Richard W. Pollack